FILED
                            NOT FOR PUBLICATION                             MAY 31 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10461

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00529-JAS

 v.
                                                 MEMORANDUM*
FRANCISCO JAVIER VALENCIA-
GUILLEN, a.k.a. Francisco Javier
Valencia, a.k.a. Francisco Valencia-
Guillen,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James A. Soto, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Francisco Javier Valencia-Guillen appeals from the district court’s judgment

and challenges the 48-month sentence imposed following his guilty-plea


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for conspiracy to transport and harbor illegal aliens for profit, and

harboring illegal aliens for profit, in violation of 8 U.S.C. § 1324(a)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Valencia-Guillen contends that the district court erred by (1) failing to

resolve his objections to the presentence report, in violation of Federal Rule of

Criminal Procedure 32(i)(3)(B); (2) relying on hearsay statements contained in law

enforcement reports; and (3) applying the preponderance of the evidence standard

when imposing contested sentencing enhancements. We review for plain error, see

United States v. Christensen, 732 F.3d 1094, 1101 (9th Cir. 2013), and find none.

The court satisfied Rule 32 by explicitly overruling all of Valencia-Guillen’s

objections and adopting the reasoning contained in the government’s response and

the addendum to the presentence report. See United States v. Doe, 488 F.3d 1154,

1158-59 (9th Cir. 2007). Moreover, the hearsay statements made by codefendants

and witnesses were consistent, providing the minimal indicia of reliability

necessary to allow their consideration at sentencing. See United States v. Berry,

258 F.3d 971, 976-77 (9th Cir. 2001). Finally, even assuming Valencia-Guillen is

correct that the facts underlying the contested enhancements should have been

proved by clear and convincing evidence, that standard was met here.




                                           2                                       14-10461
      Valencia-Guillen’s motion to take judicial notice of his plea agreement in his

New Mexico case is granted.

      AFFIRMED.




                                         3                                   14-10461